DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/20.  Examiner notes that Applicant has elected claims 1-4 and 6-15 which encompass Invention I and Species A2.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive material over the dielectric lining layer” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 502 (in Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
In claim 13, line 2 change “di-ionized” to - - deionized - -.
 - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claim 13 states the SC1 etchant “includes at least one of NH4OH, H2O2 and deionized water”.  As written, it is unclear if this means the SC1 etchant includes at least one NH4OH AND at least one H2O2 AND at least one deionized water.  Alternatively, the claim could mean the SC1 etchant includes at least one of the group of NH4OH, H2O2 and deionized water (e.g., the SC1 etchant includes NH4OH OR H2O2 OR deionized water).  For the purposes of examination, the examiner interprets the first interpretation.  However, appropriate correction and/or clarification is requested.  
Claim 14 recites using a “hydrofluoric acid (O3_HF) etchant” in line 3.  It is unclear what is meant the formula in the parentheses (particularly the underscore and formula 3 without further explanation) as it is not in line with proper chemical nomenclature.  For the purposes of examination, the examiner interprets “hydrofluoric acid (O3_HF) etchant” as - - hydrofluoric acid (HF) etchant - -.  However, appropriate correction and/or clarification is requested.  

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on claim 12, which states etching with a Standard Cleaning 1 (SC1) etchant.  Claim 13 specifies that SC1 etchant comprises at least one of NH4OH, H2O2 and deionized water.  However, it is known that a SC1 etchant necessarily comprises NH4OH, H2O2 and deionized water (See e.g., Kudelka et al. (U.S. 6,167,891 B1) at col 1, lines 64-66).  Thus, claim 13 does not further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puchner et al. (U.S. 2003/0162366 A1; “Puchner”) in view of Huang et al. (U.S. 2012/0149172 A1; “Huang”).
Regarding claim 1, Puchner discloses a method comprising:
Forming a trench (18, Fig. 1-2) on a top surface of a substrate (10, Fig. 1) ([0026]); and 
Performing a surface treatment on the substrate, the surface treatment process comprising:
Forming an amorphous layer (26, Fig. 4) on the substrate ([0038]);
Etching a portion of the amorphous layer to form a liner layer (26, Fig. 5) ([0040]), wherein [at least a portion of] the amorphous layer is thicker than the liner layer (Fig. 4-5); and 
Disposing a dielectric material (28, Fig. 7) on the liner layer ([0044]-[0045]; material of isolation structure 28 can be considered “on” the liner layer since it incorporates the liner layer during the oxidation process).
Yet, Puchner does not disclose the trench is part of a first set of trenches.  However, Huang discloses forming a plurality (“first set”) of trenches (Fig. 1A-1B; [0015]).  
Regarding claim 7, Puchner discloses depositing an amorphous material on the top surface of the substrate using chemical vapor deposition.
Regarding claim 8, Puchner and Huang disclose a first set of trenches (see claim 1 rejection above).  Puchner and Huang disclose the trenches do not penetrate through a bottom surface of the substrate (Puchner: 18, Fig. 2; Huang: 130, Fig. 1B).
Regarding claim 9, Puchner discloses a thickness of the amorphous layer is at least 100Å ([0039]).
Regarding claim 10, Puchner and Huang disclose a liner layer (Puchner: 26, Fig. 5) ([0040]), wherein [at least a portion of] the amorphous layer is thicker than the liner layer (Puchner: Fig. 4-5).  Puchner and Huang disclose a thickness of the amorphous layer is at least 100Å (Puchner: [0039]) but do not disclose the thickness of the liner layer is less than 30 Å.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a liner layer thickness of less than 30 Å, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Puchner and Huang disclose a liner layer (Puchner: 26, Fig. 5) ([0040]), wherein [at least a portion of] the amorphous layer is thicker than the liner  In re Aller, 105 USPQ 233.

Claims 1-4, 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0280095 A1) in view of Frohberg et al. (U.S. 2010/0301486 A1; “Frohberg”).
Regarding claim 1, Chen discloses a method comprising:
Forming a first set of trenches (26, Fig. 2) on a top surface of a substrate (16, Fig. 2) ([0013]); and 
Performing a surface treatment on the substrate, the surface treatment process comprising:
Forming an amorphous layer (30, Fig. 2) on the substrate ([0014]);
Disposing a dielectric material (44, Fig. 4) ([0018]).
Yet, Chen does not disclose etching a portion of the amorphous layer to form a liner layer, wherein the amorphous layer is thicker than the liner layer.  However, Frohberg discloses etching a portion of a thicker spacer layer to form a thinner, liner layer ([0036]).  This has the advantage of aiding in subsequent filling of the trench.  Therefore, it would 
Regarding claim 2, Chen discloses forming a second set of trenches (28, Fig. 2) on a top surface of a substrate (16, Fig. 2).
Regarding claim 3, Chen discloses a distance of a bottom of the first set of trenches (26, Fig. 2) from the top surface of the substrate (16, Fig. 2) is greater than a distance of a bottom of the second set of trenches (28, Fig. 2) from the top surface of the substrate.
Regarding claim 4, Chen discloses the first set of trenches (26, Fig. 2) and the second set of trenches (28, Fig. 2) are formed simultaneously (Fig. 2).
Regarding claim 7, Chen discloses forming the amorphous layer by using chemical vapor deposition ([0014]).
Regarding claim 8, Chen discloses the first set of trenches (26, Fig. 2) does not penetrate through a bottom surface of the substrate (16, Fig. 2).
Regarding claim 15, Chen discloses a method comprising:
Forming a plurality of trenches (26, Fig. 2) on a top surface of a substrate ([0013]); 
Performing a surface treatment process on the substrate, the surface treatment process comprising:
Forming an amorphous lining layer (30, Fig. 2) on the substrate over exposed surface in the trenches ([0014]);
Converting the amorphous lining layer at least partially into a dielectric lining layer (34, Fig. 3) ([0015]); and,
Disposing a conductive material (38, Fig. 4) over the dielectric lining layer to fill the trench ([0017]).
Yet, Chen does not disclose reducing a thickness of the amorphous lining layer.  However, Frohberg discloses etching or reducing a portion of a thicker spacer layer to form a thinner, liner layer ([0036]).  This has the advantage of aiding in subsequent filling of the trench.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Chen with reduce a thickness of the amorphous lining layer, as taught by Frohberg, so as to aid in subsequent filling of the trench.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0280095 A1) as modified by Frohberg et al. (U.S. 2010/0301486 A1; “Frohberg”) as applied to claim 1 above, and further in view of Hsieh (U.S. 2010/0038711 A1).
Regarding claim 6, Chen and Frohberg disclose forming a first set of trenches (Chen: 26, Fig. 2) and a second set of trenches (Chen: 28, Fig. 2) but do not disclose the widths of the openings of the first set of trenches is greater than that of the second set of trenches.  However, Hsieh discloses forming trenches with varying widths ([0021]).  This has the advantage of forming gate structures based on particular design specifications.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen and Frohberg with .
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0280095 A1) as modified by Frohberg et al. (U.S. 2010/0301486 A1; “Frohberg”) as applied to claim 1 above, and further in view of Barraud et al. (U.S. 2016/0276494 A1; “Barraud”).
Regarding claim 12, Chen and Frohberg disclose etching a portion of the amorphous layer to form the liner layer (see claim 1 rejection above) but do not disclose it comprises wet etching using Standard Cleaner 1 (SC1 etchant).  However, Barraud discloses etching at least a portion of an amorphous layer using an SC1 etchant ([0122]).  Because both Chen as modified by Frohberg and Barraud teach methods of removing amorphous materials using etchants, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of using a SC1 etchant to remove a portion of the amorphous layer to form a liner layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0280095 A1) as modified by Frohberg et al. (U.S. 2010/0301486 A1; “Frohberg”) and Barraud et al. (U.S. 2016/0276494 A1; “Barraud”) as applied to claim 12 above, and further in view of teaching reference Kudelka et al. (U.S. 6,167,891 B1; “Kudelka”).
Regarding claim 13, Chen, Frohberg, and Barraud disclose etching at least a portion of the amorphous layer using a SC1 etchant.  Teaching reference Kudelka discloses a SC1 etchant necessarily comprises NH4OH, H2O2 and deionized water (See e.g., at col 1, lines 64-66).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2019/0280095 A1) as modified by Frohberg et al. (U.S. 2010/0301486 A1; “Frohberg”) as applied to claim 1 above, and further in view of Hashimoto et al. (U.S. 2002/0197800 A1; “Hashimoto”).
Regarding claim 14, Chen and Frohberg disclose etching a portion of the amorphous layer to form the liner layer (see claim 1 rejection above) but do not disclose it comprises wet etching using hydrofluoric acid.  However, Hashimoto discloses etching at least a portion of an amorphous layer using a hydrofluoric acid etchant ([0010]).  Because both Chen as modified by Frohberg and Hashimoto teach methods of removing amorphous materials using etchants, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of using hydrofluoric acid etchant to remove a portion of the amorphous layer to form a liner layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/663,382 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 14 of copending Application No. 16/663,382 (reference application). 
Claim 1 of the instant application corresponds with claim 1 of the ‘382 application.
Claim 2 of the instant application corresponds with claim 2 of the ‘382 application.
Claim 3 of the instant application corresponds with claim 3 of the ‘382 application.
Claim 4 of the instant application corresponds with claim 4 of the ‘382 application.
Claim 6 of the instant application corresponds with claim 6 of the ‘382 application.
Claim 7 of the instant application corresponds with claim 7 of the ‘382 application.
Claim 8 of the instant application corresponds with claim 8 of the ‘382 application.
Claim 9 of the instant application corresponds with claim 9 of the ‘382 application.
Claim 10 of the instant application corresponds with claim 10 of the ‘382 application.
Claim 11 of the instant application corresponds with claim 11 of the ‘382 application.
Claim 14 of the instant application corresponds with claim 14 of the ‘382 application.
Claims 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 16/663,382 (reference application) in view of Barraud et al. (U.S. 2016/0276494 A1; “Barraud”). 
Claim 12 of the instant application generally corresponds to claims 1 and 14 of the ‘382 application.  Yet, claims 1 and 14 of the ‘382 application does not specify the etchant used during the removing the portion of the amorphous layer is a Standard Clean 1 (SC1) etchant.  However, Barraud discloses removing at least a portion of an amorphous layer using an SC1 etchant ([0122]).  Because both claims 1 and 14 of the ‘382 application and Barraud teach methods of removing amorphous materials using wet etchants, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of using a SC1 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13 of the instant application corresponds to claims 1 and 14 of the ‘382 application in view of Barraud in teaching removing a portion of the amorphous layer using a SC1 etchant (see claim 12 rejection above).  Examiner notes it is known that a SC1 etchant necessarily comprises NH4OH, H2O2 and deionized water (See e.g., Kudelka et al. (U.S. 6,167,891 B1) at col 1, lines 64-66).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/12/2021